DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statements filed on 1/27/2022 have been considered by the Examiner.
Status of Claims
This action is in reply to the amendment filed on 1/10/2022.
Claim 21 has been added.
Claim 14 has been canceled.
Claims 1-13 and 15-21 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the objections to the specifications/drawings have been fully considered and are persuasive. The objection to the specification and objection to Fig. 3 has been withdrawn.
Applicant's arguments with respect to the rejection of claim(s) 1-9 and 18-20 under 35 U.S.C. 102 and/or 103 over Siegel et al. have been fully considered and are persuasive. The rejection of claim(s) 1-9 and 18-20 has been withdrawn.
Applicant's arguments with respect to the rejection of claim(s) 10-13 and 15-16 under 35 U.S.C. 102 and/or 103 over Siegel et al. have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US. Pub. No. 20190302764 A1) in view of Breed et al. (US. Pub. No. 20070182528 A1) in further view of Wang (US. Patent No. 9056676 B1).
Regarding claim 10:
	Smith teaches:
A method for shifting wheeled objects using a vehicle and at least one drone, the method comprising: positioning the vehicle at a first location (see sections [0190] and [0191] which discuss drivers dropping off cargo trailers in a staging area and making sure the connectors are accessible by the yard truck, i.e. autonomous vehicle (AV). The  AV is then dispatched (i.e. from its first position) to its marked parking space to retrieve the trailer.)
the vehicle comprising a vehicle propulsion system (see section [0296] which discusses a vehicle propulsion system which contains a transmission and drive motor or engine similar to any other vehicle.)
a coupling assembly useable for releasably attaching the vehicle to a wheeled object (from section [0012]: “It determines locations for connecting to and disconnecting from the trailers. Illustratively, a connection mechanism connects a service line between one of the trailers and the AV yard truck when the AV yard truck and trailer are hitched (connected) and disconnects the service line when the AV yard truck and trailer are unhitched (disconnected). The service line can comprise at least one of an electrical line, an emergency brake pneumatic line and a service brake pneumatic line.”)
a first communication component (from section [0012]: “A server (and/or yard management system (YMS)) is interconnected, wirelessly with the processor, and tracks movement of the AV yard truck around the yard.”)
releasably attaching the coupling assembly to a coupling structure on the vehicle to releasably secure the vehicle to the wheeled object (from section [0191]: “As the yard truck backs down to the trailer, it uses one or multiple mounted (e.g. a standard or custom, 2D grayscale or color-pixel, image sensor-based) cameras (and/or other associated (typically 3D/range-determining) sensors, such as GPS receiver(s), radar, LiDAR, stereo vision, time-of-flight cameras, ultrasonic/laser range finders, etc.) to assist in: (i) confirming the identity of the trailer through reading the trailer 
the at least one drone comprising a drone propulsion system (see FIG. 68 “fragmentary perspective view of the rear of a trailer showing an unmanned aerial vehicle (UAV) and unmanned ground vehicle (UGV) under control of an autonomous truck and/or facility system server, scanning and imaging a rear area of the vehicle for use (e.g.) in reversing operations” which shows both an unmanned ground vehicle and unmanned aerial vehicle which both contain means for transportation (e.g. motor and/or rotors).)
at least one sensor (from section [0034]: “The unmanned vehicle can comprise at least one of an unmanned aerial vehicle (UAV), and an unmanned ground vehicle (UGV) that can be a robotic vehicle having a plurality of sensor types thereon and that tracks a perimeter of the trailer to locate a rear thereof.”)
and a second communication component (from section [0145]: “FIG. 68 is a fragmentary perspective view of the rear of a trailer showing an unmanned aerial vehicle (UAV) and unmanned ground vehicle (UGV) under control of an autonomous truck and/or facility system server, scanning and imaging a rear area of the vehicle for use (e.g.) in reversing operations”)
shifting the wheeled object to a second location using the vehicle releasably secured to the wheeled object (from section [0192]: “[0192] The hitched trailer is hauled by the AV yard truck to 
detecting, using the at least one sensor of the deployed at least one drone, one or more characteristics of the wheeled object or of an environment surrounding the wheeled object while the wheeled object is being shifted by the vehicle (from section [0389]: “As shown, sensors 6822 can look up at the truck's frame to determine and guide based upon its extents. It can move rearward as the truck backs up by tracking the rear edge 6840 of the trailer. UGV sensors 6824 can look rearwardly and determine the presence of obstructions or other hazards, such as vehicles/persons moving into and out of the trailer's path.”)
communicating, from the second communication component to the first communication component, feedback comprising the one or more characteristics detected by the at least one sensor (from section [0145]: “FIG. 68 is a fragmentary perspective view of the rear of a trailer showing an unmanned aerial vehicle (UAV) and unmanned ground vehicle (UGV) under control of an autonomous truck and/or facility system server, scanning and imaging a rear area of the vehicle for use (e.g.) in reversing operations” and see section [0389]: “from section [0389]: “As shown, sensors 6822 can look up at the truck's frame to determine and guide based upon its extents. It can move rearward as the truck backs up by tracking the rear edge 6840 of the trailer. UGV sensors 6824 can look rearwardly and determine the presence of obstructions or other hazards, such as vehicles/persons moving into and out of the trailer's path.”)
adjusting operation of the vehicle or the at least one drone based at least in part on the feedback (from section [0389]: “As shown, sensors 6822 can look up at the truck's frame to determine and guide based upon its extents. It can move rearward as the truck backs up by tracking the rear edge 6840 of the trailer. UGV sensors 6824 can look rearwardly and determine 
Smith does not explicitly teach in response to the vehicle propulsion system shifting into reverse, deploying the at least one drone from the vehicle.
	Breed teaches:
in response to the vehicle propulsion system shifting into reverse (see at least sections [0341] regarding a monitoring system involving sensors which is activated when the vehicle is shifted into reverse.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al. by the system of Breed et al. in response to the vehicle propulsion system shifting into reverse as both systems are directed to a method for controlling vehicular systems and one of ordinary skill in the art would have recognized the established function of having wherein in response to the vehicle propulsion system shifting into reverse and predictably would have applied it to improve the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al.
The combination of Smith and Breed does not explicitly teach deploying the at least one drone from the vehicle.
Wang teaches:
deploying the at least one drone from the vehicle (From column 46, lines 21-22, “An instruction may be provided for the UAV to take off from the vehicle.” Also, see column 46, lines 54-61, “The UAV 110 may wirelessly communicate with a companion vehicle 120. The wireless communication may include data from the UAV to the vehicle and/or data from the vehicle to 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al. as modified by Breed et al. by the system of Wang deploying the at least one drone from the vehicle as all systems are directed to vehicular systems and one of ordinary skill in the art would have recognized the established function of having deploying the at least one drone from the vehicle and predictably would have applied it to improve the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al. as modified by Breed et al.
Regarding claim 11:
	Smith teaches:
wherein the one or more characteristics comprises one or more of a position of the wheeled object, a speed of the wheeled object, and a direction of movement of the wheeled object (from section [0034]: “The unmanned vehicle can comprise at least one of an unmanned aerial vehicle (UAV), and an unmanned ground vehicle (UGV) that can be a robotic vehicle having a plurality of sensor types thereon and that tracks a perimeter of the trailer to locate a rear thereof.” The sensors as described locate the rear of the trailer thereof, i.e. position of trailer.)
Regarding claim 12:
	Smith teaches:
wherein the vehicle comprises at least one sensor configured to detect one or more characteristics of the wheeled object or of an environment surrounding the wheeled object (from section [0191]: “As the yard truck backs down to the trailer, it uses one or multiple mounted (e.g. a standard or custom, 2D grayscale or color-pixel, image sensor-based) cameras (and/or 
Regarding claim 13:
	Smith teaches:
further comprising positioning the at least one drone while the wheeled object is being shifted so that the at least one sensor of the at least one drone monitors an area surrounding the wheeled object that is not detected by the at least one sensor of the vehicle (from section [0387]: “[0387] One unique challenge that an AV yard truck faces, while connected to a trailer, is safety while reversing. This primarily is due to the blind spot that is created directly behind the trailer.” Also, see section [0389]: “using on-board sensors, the UGV would position itself off of a predetermined marker (for example along the outside edge of driver's side trailer frame 6830), and by communicating with the yard truck system server, the UGV can autonomously maneuver with trailer movements and augment the AV yard truck's vision/sensor system with the use of its own vision/sensor system during reversing and trailer positioning. As shown, sensors 6822 can look up at the truck's frame to determine and guide based upon its extents. It can move rearward as the truck backs up by tracking the rear edge 6840 of the trailer. UGV sensors 6824 can look 
Regarding claim 15:
	Smith teaches:
wherein adjusting operation of the vehicle or the at least one drone comprises adjusting, in coordination, a position of the vehicle and a position of the at least one drone relative to the wheeled object (from section [0389]: “by communicating with the yard truck system server, the UGV can autonomously maneuver with trailer movements and augment the AV yard truck's vision/sensor system with the use of its own vision/sensor system during reversing and trailer positioning.”)
Regarding claim 17:
	Smith teaches:
further comprising: positioning the wheeled object at a second location (See sections [0190] and [0191] which discuss drivers dropping off cargo trailers in a staging area, i.e. the first location of the trailer. From section [0192]: “The hitched trailer is hauled by the AV yard truck to an unloading area 140 of the facility 100.” After being hitched to the autonomous vehicle it is hauled to the unloading area to dock at the unloading bay for unloading, i.e. second position.)
retrieving the deployed at least one drone to a landing position (from section [0391]: “Once the trailer has been successfully parked, a signal is sent to the server/truck controller, instructing the UGV 6910 to retrace its path along the roof from the rear 7010 to the front 6952 of the trailer 6920. The server/truck controller instructs the lifting mechanism 6950 to engage and retrieve the UGV 6910 and stow it back on the yard truck 6930.”)
Regarding claim 21:
 further comprising retrieving the at least one drone to a landing position on the vehicle in response to the vehicle propulsion system shifting out of reverse.
	Breed teaches:
in response to the vehicle propulsion system shifting out of reverse (see at least sections [0341] regarding a monitoring system involving sensors which is activated when the vehicle is shifted into reverse. It would be obvious that if the vehicle was not in reverse and/or shifted out of reverse the monitoring system would deactivate if it is only activated when shifted in reverse.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al. by the system of Breed et al. in response to the vehicle propulsion system shifting out of reverse as both systems are directed to a method for controlling vehicular systems and one of ordinary skill in the art would have recognized the established function of having wherein in response to the vehicle propulsion system shifting out of reverse and predictably would have applied it to improve the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al.
The combination of Smith and Breed does not explicitly teach further comprising retrieving the at least one drone to a landing position on the vehicle.
Wang teaches:
further comprising retrieving the at least one drone to a landing position on the vehicle (From column 46, lines 21-22, “An instruction may be provided for the UAV to take off from the vehicle.” Also, see column 46, lines 54-61, “The UAV 110 may wirelessly communicate with a companion vehicle 120. The wireless communication may include data from the UAV to the vehicle and/or data from the vehicle to the UAV. In some instances, the data from the vehicle to 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al. as modified by Breed et al. by the system of Wang further comprising retrieving the at least one drone to a landing position on the vehicle as all systems are directed to vehicular systems and one of ordinary skill in the art would have recognized the established function of having further comprising retrieving the at least one drone to a landing position on the vehicle and predictably would have applied it to improve the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al. as modified by Breed et al.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US. Pub. No. 20190302764 A1) in view of Breed et al. (US. Pub. No. 20070182528 A1) in further view of Wang (US. Patent No. 9056676 B1) in further view of Mays (US. Pub. No. 20160129999 A1).
Regarding claim 16:
The combination of Smith, Breed, and Wang does not explicitly teach wherein adjusting operation of the vehicle and/or the at least one drone comprises adjusting a speed of the at least one drone relative to the wheeled object as the wheeled object is shifted by the vehicle.
Mays teaches:
wherein adjusting operation of the vehicle and/or the at least one drone comprises adjusting a speed of the at least one drone relative to the wheeled object as the wheeled object is shifted by the vehicle (from section [0066]: “the UAV 200 can be instructed to maintain a certain distance or azimuth with respect to a moving point. For example, the UAV 200 can maintain a constant elevation and distance to the end of the wheeled vehicle as the vehicle is backing up.” Also, see 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al. as modified by Breed et al. as modified by Wang by the system of Mays wherein adjusting operation of the vehicle and/or the at least one drone comprises adjusting a speed of the at least one drone relative to the wheeled object as the wheeled object is shifted by the vehicle as all systems are directed to vehicular systems and one of ordinary skill in the art would have recognized the established function of having wherein adjusting operation of the vehicle and/or the at least one drone comprises adjusting a speed of the at least one drone relative to the wheeled object as the wheeled object is shifted by the vehicle and predictably would have applied it to improve the system and method for operation of an autonomous vehicle (AV) yard truck of Smith et al. as modified by Breed et al. as modified by Wang.

Allowable Subject Matter
Claims 1-9 and 18-20 are pending and allowable.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patnaik et al. (WO 2021021427 A1) is pertinent because it is related to methods for transitioning between autonomous Driving modes in large vehicles.
Hannah (US 20060056086 A1)  is pertinent because it is a blind spot safety system includes a side view mirror assembly.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR L KNIGHT whose telephone number is (571)272-5817.  The examiner can normally be reached on Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/C.L.K/Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666